         Case 3:17-md-02796-CRB Document 466 Filed 10/26/20 Page 1 of 2




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: Case No. 3:17-md-02796-CRB

Date case was first filed in U.S. District Court: 10/05/2017

Date of judgment or order you are appealing:                       10/23/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Audubon Imports, LLC, d/b/a Mercedes Benz of Baton Rouge, Autohaus
  Acquisition, Inc., Estate Motors, Inc., Powders Automobiles, Inc., f/k/a
  Powders Volkswagen, Inc. and Powders Volkswagen Audi, Inc., Team Imports
  LLC d/b/a Team Audi and Team VW, Tom Schmidt, cont. on attachment

Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
900 Jackson Street

Suite 500

City: Dallas                                  State: TX               Zip Code: 75202

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Warren T. Burns                                     Date Oct 26, 2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
       Case 3:17-md-02796-CRB Document 466 Filed 10/26/20 Page 2 of 2




                                     ATTACHMENT

Appellants

Continuation from Form 1

Wyoming Valley Motors, Inc. d/b/a Wyoming Valley BMW, and
Bronsberg & Hughes Pontiac, Inc. d/b/a Porsche Wyoming Valley, individually and on behalf of
all others similarly situated,
